Order denying defendants’ motion for judgment on the pleadings in an action to recover damages for conspiracy to defraud reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to the plaintiff to plead over within ten days upon payment of said costs. In our opinion, the complaint does not allege facts showing actual damage, or from which the same can be reasonably inferred. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.